              IN THE UNITED STATES DISTRICT COURT
     FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

JESSICA LEVING SIEGEL, individually and
on behalf of all others similarly situated,
                                              Case No. 21-cv-02032
                    Plaintiff,
                                              Honorable Charles P. Kocoras
v.

ZOOMINFO TECHNOLOGIES, LLC, a
Delaware limited liability company,

                    Defendant.



     PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION TO DISMISS
I.     INTRODUCTION

       The Illinois Right of Publicity Act (“IRPA” or “the Act”) prohibits, with some narrow

exceptions, the “use [of] an individual’s identity for commercial purposes ... without having

obtained previous written consent from the appropriate person.” 765 ILCS 1075/30(a). The

website operated by Defendant ZoomInfo Technologies, LLC (“ZoomInfo” or “Defendant”) uses

the identities of specific Illinois residents—including their first and last names, along with other

identifying attributes such as the name of their employers, their employment positions, and their

location—in free preview advertisements to promote and sell subscriptions to its online database

of contact information. Because these individuals never consented to the use of their identities in

Defendant’s online advertising, Plaintiff Jessica Leving Siegel alleges that Defendant has

violated her and others’ rights under the Act.

       Though Defendant says that the case is built around an “unsupported interpretation” of

the IRPA, (Mot. at 1), multiple courts have already examined virtually identical allegations and

concluded that the conduct alleged here is “a textbook example . . . of using a person’s identity

for a commercial purpose.” Lukis v. Whitepages Inc., 454 F. Supp. 3d 746, 760 (N.D. Ill. 2020)

(denying motion to dismiss IRPA claim), reconsideration denied, No. 19 C 4871, 2020 WL

6287369 (N.D. Ill. Oct. 27, 2020) (Feinerman, J.); see also Kolebuck-Utz v. Whitepages Inc., No.

21 C 0053, 2021 WL 1575219 (W.D. Wash. Apr. 22, 2021) (applying Ohio’s right of publicity

statute). Unsurprisingly, the arguments advanced by the instant motion to dismiss tread no new

ground. They should all be rejected.

       Initially, Defendant challenges whether Plaintiff states a claim under the IRPA. First, it

says that its use of an individual’s identity has no commercial purpose because ZoomInfo

advertises a report in which Plaintiff’s identifying information appears—that “her information is




                                                  1
the product.” (Mot. at 4.) This misreads the allegations and fails as a result: the free previews at

issue here advertise Defendant’s paid membership subscriptions, not a report about Plaintiff

herself. Second, Defendant says that its display of Plaintiff’s identity fails to satisfy the IRPA’s

“public use or holding out” requirement. This also misses the mark. Defendant’s website is freely

available to the public and its display of Plaintiff’s information satisfies either requirement.

        Next, Defendant says that its conduct is protected by the First Amendment, whether as

fully-protected or commercial speech. First, Defendant compares its online directory to

traditional ones like the yellow pages. The comparison falls apart: the case concerns Defendant’s

advertisements for its subscription services, not the data in its database. The second argument

works no better: the IRPA advances a state interest in protecting the publicity rights of its

residents, is tailored toward that end, and does not prohibit Defendant from advertising its

services.

        Finally, Defendant reserves two substantial arguments to a final footnote. But those

arguments are undeveloped and waived, and, in any event, fail on their own merit.

        The Court should dismiss ZoomInfo’s motion in its entirety.

II.     BACKGROUND

        ZoomInfo is a publicly available website that owns and operates “the world’s leading

business database,” created by compiling phone numbers and emails, in part, from corporate

websites and social media accounts. Compl. ¶ 13. ZoomInfo generates revenue by selling paid

access to its database. Id. ¶ 17.

        Any user visiting ZoomInfo’s website can perform a search for an individual’s name. Id.

¶ 15. Once entered, ZoomInfo displays a free preview of results found in its database, each of

which show the name and other identifying information of individuals found in its records:




                                                  2
Id. The free previews contain hyperlinks that invite visitors to sign up for Defendant’s

subscription-based services, using signage branded with the searched-for individual’s name:




Id. ¶ 16. After the trial period expires, ZoomInfo converts free users to paid memberships. Id.

       Defendant never seeks permission before using these featured individuals’ names or

information in its free preview advertisements. Id. ¶ 19. Plaintiff filed this lawsuit after

discovering that her identifying information was “specifically” used by Defendant in this

fashion. Id. ¶¶ 21-24.




                                                  3
III.    ARGUMENT

        A.     Defendant’s Use of Plaintiff’s Identity Violates the IRPA.

       The IRPA establishes that “[a] person may not use an individual’s identity for commercial

purposes during the individual’s lifetime without having obtained previous written consent” from

that individual. 765 ILCS 1075/30(a). A commercial purpose is “the public use or holding out of

an individual's identity,” which can be “(i) on or in connection with the offering for sale or sale

of a product, merchandise, goods, or services” or “(ii) for purposes of advertising or promoting

products, merchandise, goods, or services.” 765 ILCS 1075/5.

        Multiple courts have applied these elements to fact patterns almost identical those alleged

here and all have reached the same result. In Lukis v. Whitepages, the court considered two

people search websites that, exactly like the website at issue here, provided site visitors with

“free previews” of the contact information for individuals in their online databases. Each of those

previews featured identifying information of the searched-for individual, purporting to display

some, but not all, of the information contained in the defendants’ databases. 454 F. Supp. 3d at

752-55. The previews also included hyperlinks that, once clicked on, would lead to a “pay

screen” allowing visitors to subscribe to a “monthly subscription [that would enable a] subscriber

to view background reports of persons in [the defendants’ databases].” Id. at 755. The Lukis

court held that the use of a plaintiff’s “identity—reflected by her name, age range, and city of

domicile, along with the names of some of her relatives—in free previews used to advertise,

promote, and offer for sale [a defendant’s] monthly subscription services” was “a textbook

example under the IRPA of using a person's identity for a commercial purpose.” Id. at 760. In

Kolebuck-Utz v. Whitepages Inc., the court analyzed the same fact pattern (i.e., free previews

displayed on the Whitepages website) and similarly concluded that the use of “free preview[s] …




                                                  4
as an enticement to purchase [a] subscription service” violated Ohio’s right of publicity statute.1

2021 WL 1575219, at *2 (“Here, Plaintiff's complaint clearly alleges that Defendant displayed

Plaintiff's name and identifying information on its website, in what has been described as a free

preview, as an enticement to purchase Defendant's subscription service.”). And in a slightly

different context, in Gabiola v. Sarid, the court found that a website’s use of individuals’ public

arrest records (e.g., mugshots) to advertise a paid-for service violated the IRPA and Florida’s

right of publicity statute. No. 16-CV-02076, 2017 WL 4264000, at *6 (“Plaintiffs here clearly

allege that defendants are using their likenesses, in the form of arrest photographs, without their

consent to solicit enrollment in the subscription removal service.”).

        The same result is warranted here. Exactly like Lukis and Kolebuck-Utz, Plaintiff alleges

that ZoomInfo’s free previews use her identity (i.e., her name, along with other identifying

attributes) to encourage visitors to purchase a ZoomInfo subscription. (Compl. ¶¶ 21, 22.)

Plaintiff never consented to that use. (Id. ¶ 23.) Accord Gabiola, 2017 WL 4264000, at *6. As

Judge Feinerman held in Lukis, these allegations present “a textbook example” of an IRPA

violation. Lukis, 454 F. Supp. 3d at 760 (collecting cases).

        Unsatisfied, Defendant contends that the allegations do not satisfy the IRPA’s

commercial purpose or “public use or holding out” requirements. Both arguments fail.

                1.      Defendant’s use of Plaintiff’s identity to advertise its subscription
                        services satisfies the IRPA’s “commercial purpose” requirement.

        Defendant’s leading argument is that because the IRPA requires allegations that than an

identity be “on or in connection with the offering for sale … of a product,” there is no liability


1
        The Ohio statute provides that “a person shall not use any aspect of an individual's persona for a
commercial purpose” without consent. Ohio Rev. Code § 2741.02. It defines “commercial purpose” as
“the use of or reference to an aspect of an individual’s persona … For advertising or soliciting the
purchase of products, merchandise, goods, [or] services[.]” Ohio Rev. Code § 2741.01.


                                                     5
here because “Plaintiff’s complaint establishes that her information is the product.” (Mot. at 4

(emphasis in original).) The argument attempts to leverage right of publicity cases where some

courts have found that businesses may use images of a product to sell the product itself, even if

those images incorporate another party’s image (such as in a photograph) or name (like an

author’s name on a book). The argument has no applicability here.

        The opinion in Dobrowolski v. Intelius—upon which Defendant primarily relies, (Mot. at

6)—helps explain why. Each of the defendants in the case “sold informational reports” on

individuals. Dobrowolski v. Intelius, Inc., No. 17 CV 1406, 2018 WL 11185289, at *1 (N.D. Ill.

May 21, 2018). To help sell the reports, the defendants purchased dynamic advertising that

caused searched-for names (e.g., names typed into a Google search bar) to appear in customized

advertisements, which would state “We Found [NAME] – Current Address, Phone & Age.” Id.

(citation omitted). A subsequent page would give more details on the featured individual and the

contents of their individual report, which could be purchased for a fee. Id. at *3. The plaintiffs

alleged this conduct was an unlawful commercial use of their identities under the IRPA. The

court, however, found that the marketing materials did not violate the IRPA because the

previewed materials were “not used to promote a separate product—they [were] used because

plaintiffs’ identifies are part of the product [i.e., the informational reports] offered for sale.” Id.

(citations omitted). In support, the court cited to the same group of cases identified by

Defendant: in various contexts, courts have refused to hold a defendant liable for using, for

example, a picture of a photograph to sell that photograph, Thompson v. Getty Images, Inc., No.

13 C 1063, 2013 WL 3321612, at *2 (N.D. Ill. July 1, 2013) (“The Court is unpersuaded that

showing a buyer a photograph of a person that she is considering whether to buy qualifies as a

‘commercial purpose’ as the [IRPA] uses that term.”), or a picture of a book to sell that book,




                                                    6
Almeida v. Amazon, 456 F.3d 456 F.3d 1316, 1326 (11th Cir. 2006) (holding that Amazon’s

display of a book cover depicting plaintiff was not use for a commercial purpose under Florida’s

commercial misappropriation statute).

        But as Judge Feinerman explained in Lukis, the argument misses that Defendant’s

business model is about selling subscriptions to its website and not about selling, as was the case

in Dobrowolski, reports about consumers that can be purchased a la carte. Thus, even if previews

of individual consumer reports have a direct relation to the consumers they report on (like a

photo has a direct relation to the person it depicts and a book has a direct relation to an author

portrayed on its cover), the relation between Plaintiff and Defendant’s subscription packages—

which allow access to thousands, if not millions, of data entries about individuals—is negligible.

Lukis, 454 F. Supp. 3d at 761 (“Lukis’s identity was not part and parcel of the entire product or

service being advertised, meaning that Whitepages's use of her identity had a commercial

purpose even on Dobrowolski’s understanding of Section 30(a).”).2 Defendant attempts to

harmonize Lukis and Dobrowolski by pointing out that the defendants in Dobrowolski sold

reports on individuals other than the plaintiff. (Mot. at 8.) But the distinction that Judge

Feinerman identified remains: there is a difference between using a person’s name to advertise a

report about that person, and using a person’s name to sell subscriptions to a business. Lukis, 454

F. Supp. 3d at 761. Accord Kolebuck-Utz, 2021 WL 1575219, at *2; Gabiola, 2017 WL

4264000, at *6.

        Defendant also implies there is no liability because its previews are “free” and because

the IRPA was enacted to prohibit the use of individuals’ identities to “endorse” products without



2
         Additionally, at this juncture there is no evidence what, exactly, is behind ZoomInfo’s paywall, so
it is simply not possible to conclude if any individual datasets available through the website are excepted
from the IRPA’s reach or not. Lukis, 454 F. Supp. 3d at 762-63.


                                                     7
consent. (Mot. at 5-6.) The first point ignores the allegations. The free previews are not a

“simple” preview of the information contained in the ZoomInfo database.3 Rather, all of the free

previews, along with the limited information they display, are connected to an offer to enter into

a commercial transaction. See Lukis, 454 F. Supp. 3d at 762 (“As with Instant Checkmate’s

appeal to Section 35(b)(1), Defendants’ invocation of Section 35(b)(2) forgets that Plaintiffs’

claims are directed towards the free previews, not toward the subscription services advertised by

the previews.”). The analysis does not change because the free previews—or the trials that they

encourage users to sign up for—are “free;” both are marketing tools with a clear commercial

purpose. See Bailey v. Morales, 190 F.3d 320, 325 (5th Cir. 1999) (“[F]ree samples and risk-free

trials of products are common marketing tools.”). And the second point unfairly limits the scope

of the IRPA to false endorsement claims, a fact defeated by the IRPA’s text and Defendant’s

own selected case law. Dobrowolski v. Intelius, Inc., No. 17 CV 1406, 2017 WL 3720170, at *8

(N.D. Ill. Aug. 29, 2017) (discussing text and legislative history of the IRPA and concluding

“[t]he plaintiffs need not allege an endorsement or false endorsement to state an IRPA claim”).

                2.       Defendant’s use of Plaintiff’s identity on a public website satisfies the
                         IRPA’s “public use or holding out” requirement.

        Next, Defendant says that there are no allegations of a “public use or holding out” of

Plaintiff’s identity, because there are no allegations that “any member of the public actually

viewed her information” and no one would see her information unless they searched for it. (Mot.

at 9.) Both arguments fail.



3
         The Motion includes a cryptic and unsupported statement that not allowing Defendant to use the
free previews to advertise its subscriptions would “harm consumers by restricting their access to
information.” (Mot. at 6.) But there are countless examples of businesses profiting from on- and offline
directories without leveraging individuals’ identities in violation of the IRPA. See, e.g., Vrdolyak v. Avvo,
Inc., 206 F. Supp. 3d 1384, 1386 (N.D. Ill. 2016) (advertising offered alongside of free-to-use online
directory was akin to advertising in the yellow pages, and did not offend the IRPA.)


                                                      8
       The IRPA does not define “public use,” but “the word ‘public’ is unambiguous and

means the ‘aggregate of the citizens’ or ‘everybody’ or the ‘people at large’ or the ‘community at

large.’” Trannel v. Prairie Ridge Media, 987 N.E. 2d 923, 929 (Ill. App. Ct. 2013) (quoting

Andersen Consulting LLP v. UOP, 991 F. Supp. 1041, 1042 (N.D. Ill. 1998)). Contrary to the

single case cited by Defendant to emphasize a difference between “access” and

“communication”—which involved employees’ access to data stored on an internal network,

(Mot. at 10 (quoting J.R. v. Walgreens Boots All., Inc., 470 F. Supp. 3d 534, 552 (D.S.C. 2020)),

here, Defendant’s website is accessible by anyone via the internet. “[M]any court[s] have held

that information on readily accessible public websites constitutes public disclosure.” U.S., ex rel.

Osheroff v. HealthSpring, Inc., 938 F. Supp. 2d 724, 732–33 (M.D. Tenn. 2013) (citing U.S. ex

rel. Doe v. Staples, Inc., 932 F. Supp. 2d 34, 39 (D.D.C. 2013); U.S. ex rel. Osheroff v. Humana,

Inc., No. 10-24486-CV, 2012 WL 4479072, at *6 (S.D. Fla. Sep 28, 2012); U.S. ex rel. Green v.

Serv. Contract Educ., 843 F. Supp. 2d 20, 32–33 (D.D.C. 2012); U.S. ex rel. Repko v. Guthrie

Clinic, P.C., No. 3:04CV1556, 2011 WL 3875987, at *7 (M.D. Pa. Sept. 1, 2011).)

       Defendant’s use of Plaintiff’s identifiers also meets the IRPA’s “holding out”

requirement. The Act doesn’t define “holding out,” but the “only applicable dictionary definition

of ‘hold out’ is ‘to make out to be: represent.’” Trannel, 987 N.E. 2d at 930 (quoting Webster’s

Third New Int’l Dictionary 1079 (1993)). In Trannel, the defendant used the plaintiff’s photo on

a media kit that was delivered to a few dozen individuals and businesses in a small community.

Id. at 929. There were no allegations that any recipients of the kit actually “viewed” the

plaintiff’s photo, but that didn’t matter: because the defendant used the plaintiff’s photo for

inclusion on the kit, the Appellate Court found that “defendant was representing, or holding out,

plaintiff’s … identit[y]” in connection with a commercial purpose. Id. at 930. The same result




                                                  9
holds here. Defendant intentionally programmed its website to retrieve specific information

about Plaintiff (e.g., her name and other identifying characteristics), display it to website visitors,

and encourage more subscriptions. (Compl. ¶ 15.) That is exactly what happened. (Id. ¶ 22.) As

Trannel explains, that demonstrates Defendant’s “holding out” of Plaintiff’s identity.

       B.      ZoomInfo’s Advertisements Are Not Protected by the First Amendment.

       Defendant also seeks dismissal on First Amendment grounds, saying that its database is

conduct is either fully-protected speech or, if it constitutes commercial speech, that applying the

IRPA in this instance would serve “no interest.” Both arguments fail.

               1.      The free previews are commercial speech.

       Analogizing its online database to a traditional yellow pages directory, Defendant says

that its database is fully-protected speech, as are any advertisements for it. The analogy fails: this

case is about the free preview advertisements, not the ZoomInfo database. And any

advertisements for Defendant’s subscription services are undoubtedly commercial speech.

       First, the First Amendment status of Defendant’s online directory has no relevance to this

case, which concerns Defendant’s free preview advertising. There is a key difference between

the ZoomInfo website and the yellow pages (which is free to use, and uses advertising next to

business listings) or an online directly like Avvo.com (which is also free to use and, like the

yellow pages, also incorporates third-party advertising next to listings): The only thing visitors to

the ZoomInfo website see after performing an initial search are Defendant’s free previews, each

of which shows a limited amount of identifying information about the searched-for individual

and invites users to sign up for a subscription. And unlike directories that publish third-party

advertising alongside of protected speech—like the attorney directory in Vrdolyak, 206 F. Supp.

3d at 1386, or yellow pages directory in Dex Media W., Inc. v. City of Seattle, 696 F.3d 952, 957




                                                  10
(9th Cir. 2012)—here, Defendant does not host advertisements alongside of a directory; it only

presents free preview advertisements that ask users to pay for access to its paywalled directory.

       Thus, because each of the free previews advertises a specific product (ZoomInfo’s

subscriptions) and Defendant has an economic motivation for placing the advertisements and

including Plaintiff’s identifying characteristics, they are commercial speech. See Bolger v.

Youngs Drug Prods. Corp., 463 U.S. 60, 66-67 (1983) (observing characteristics of commercial

speech); Jordan v. Jewel Food Stores, Inc., 743 F.3d 509, 517 (7th Cir. 2014) (quoting United

States v. Benson, 561 F.3d 718, 725 (7th Cir. 2009)) (“We have read Bolger as suggesting certain

guideposts for classifying speech that contains both commercial and noncommercial elements;

relevant considerations include ‘whether: (1) the speech is an advertisement; (2) the speech

refers to a specific product; and (3) the speaker has an economic motivation for the speech.’”).

Courts evaluating analogous “free preview” advertising have reached the same conclusion. See

Kolebuck-Utz, 2021 WL 1575219, at *3 (“These allegations are sufficient to establish that

Defendant's advertisements using Plaintiff's persona were, in fact, commercial speech.”); Lukis v.

Whitepages, No. 19 C 4871, 2020 WL 6287369, at *9 (N.D. Ill. Oct. 27, 2020) (“The free

previews, if anything, present a more difficult First Amendment case for Defendants than do the

background reports because they ‘propose a commercial transaction’ and thus fall ‘within the

core notion of commercial speech.’”) (citation omitted).

       Defendant also suggests that its free previews are protected because they advertise

content potentially protected by the First Amendment. (Mot. at 12.) Its principal support for this

argument is an off-hand footnote in the Supreme Court’s decision in Bolger, 463 U.S. 60 at 67

n.14. In Bolger, the Court concluded that certain informational pamphlets distributed by the

respondent constituted commercial speech. Id. at 66-68. In a footnote, the Court mused that “a




                                                11
different conclusion may be appropriate in a case where the pamphlet advertises an activity itself

protected by the First Amendment.” Id. at 67 n.14. Defendant urges that this comment means

that any advertisement for protected speech also is protected speech.

        The argument fails. The Ninth Circuit rejected the same argument in Charles v. City of

Los Angeles, 697 F.3d 1146, 1151-53 (9th Cir. 2010). In Charles, the City of Los Angeles

notified a self-storage facility that its display of an E! News billboard was in violation of the

city’s sign code. Id. at 1149. Rejecting the facility’s First Amendment defense, the Ninth Circuit

wrote “That the underlying E! News program is itself entitled to full First Amendment protection

does not cloak all advertisements for the program with noncommercial status; speech inviting the

public to watch E! News is not inherently identical to the speech that constitutes the program

itself.” Id. at 1152.4 See also Bolger, 463 U.S. at 68 (“We have made clear that advertising which

‘links a product to a current public debate’ is not thereby entitled to the constitutional protection

afforded noncommercial speech.”) (citation omitted). The same conclusion is warranted here.

Whatever the First Amendment status of the underlying service offered by Defendant, each of

the free preview advertisements that appropriate Plaintiff’s identity “propose[s] a commercial

transaction” for Defendant’s subscription services and is therefore regulable as commercial

speech. Bd. of Trs. of State Univ. of N.Y. v. Fox, 492 U.S. 469, 482 (1989).

                2.      As commercial speech, the free previews are subject to the limitations
                        provided by the IRPA.

        Because the advertisements constitute commercial speech, “governmental burdens on

[the advertisements] are scrutinized more leniently” than if they constituted noncommercial



4
        Charles explains that the Court’s point in Bolger was simply that mechanical application of the
commercial-speech test “might permit state action that impermissibly restricted political, religious or
other protected noncommercial speech.” 697 F.3d at 1152. The Court did not hold that advertisements
acquire the constitutional status of the underlying speech.


                                                   12
speech. Jordan, 743 F.3d at 515. To the extent commercial speech is protected at all by the First

Amendment, it is subject to intermediate scrutiny, where it must directly advance a “substantial”

government interest, and the regulation must not be more extensive than necessary to serve that

interest. Cent. Hudson Gas & Elec. Corp. v. Pub. Serv. Comm’n, 447 U.S 557, 566 (1980).

       The IRPA satisfies the Central Hudson test. The governmental interest here is substantial

because IRPA codified the common-law right of publicity, which has “[h]istorically [been one

of] … four common-law invasion of privacy torts[.]” Blair v. Nevada Landing P’ship, 859

N.E.2d 1188, 1191 (Ill. App. Ct. 2006). And, of course, the “protection of individual privacy is a

substantial government interest.” Wollschlaeger v. Governor, 848 F.3d 1293, 1314 (11th Cir.

2017) (en banc); see Pearson v. Edgar, 153 F.3d 397, 403 (7th Cir. 2006) (holding that the

protection of residential privacy is a substantial governmental interest). This is also true from a

property right perspective. See Bosley v. Wildwett.com, 310 F. Supp. 2d 914, 929 (N.D. Ohio

2004) (applying Central Hudson and holding that “[l]aws governing the right to publicity have a

substantial interest in regulating commercial speech. Individuals have a property right in their

own identity.”). The IRPA is tailored to serve this interest, which is self-evident given that the

statute uses “essentially the same three elements that were required for a common-law claim of

appropriation of likeness.” See Blair, 859 N.E.2d at 1192. The IRPA readily passes intermediate

scrutiny. Cf. Bosley, 310 F. Supp. 2d at 929 (“[L]imitations imposed by the right to publicity

would comport with the First Amendment.”); see also Kolebuck-Utz, 2021 WL 1575219, at *2-3

(denying First Amendment arguments without balancing interests); Zacchini v. Scripps-Howard

Broadcasting Co., 433 U.S. 562 (1977) (holding that the First and Fourteenth Amendments do

not immunize defendants for alleged infringement of the right to publicity and that the right to

publicity was constitutional and comports with the First Amendment).




                                                 13
        Nothing offered by Defendant suggests a different outcome. Defendant again says that

restricting its use of Illinoisans’ identities would “preclude members of the public from learning

about the nature of ZoomInfo’s product or services.” (Mot. at 13.) But again, Defendant is free to

advertise its database without using identifying information, or without tying such information to

specific commercial transactions. Defendant also suggests that because it has not used any aspect

of Plaintiff’s identity “that would have market value and for which [the defendant] would

normally pay,” there is no government interest advanced here. (Id. (quoting Zacchini, 433 U.S. at

576).) The idea is out of date. At common law, some courts limited the right of publicity to those

who could demonstrate their persona had intrinsic commercial value. But the IRPA supplanted

the rights and remedies available at common law and codified that every Illinois resident has a

right of action, 765 ILCS 1075/60; see also Trannel, 987 N.E.2d at 929, 933 (noting that the

IRPA “expands the scope and availability of the [common law] cause of action” and provides a

statutory recovery “[i]n the absence of proof of actual damages”). With the IRPA in place,

Defendant is welcome to seek—and pay for—consent to use Plaintiff’s identity in connection

with its advertising. But its failure to do so violated the IRPA and, in turn, Plaintiff filed this case

to advance the very governmental interest the IRPA was enacted to protect. See HB 1422, Tr. of

House Debate, 90th Ill. Gen. Assem. (Apr. 24, 1997) at 225 (“This legislation will help protect

entertainers, celebrities such as Michael Jordan, as well as other ordinary people … people who

do not wish to have their identities used in the commercial manner without their consent.”).

        C.      Defendant’s Footnoted Bases for Dismissal Fail.

        In a footnote, Defendant raises two independent bases for dismissal. (Mot. at 13 n.5.) But

the arguments are undeveloped and the Court should find them waived. Essex Ins. Co. v. Vill. of

Oak Lawn, No. 14-CV-04572, 2015 WL 1942937, at *5 (N.D. Ill. Apr. 28, 2015) (citing




                                                  14
Hernandez v. Cook Cnty. Sheriff's Office, 634 F.3d 906, 913 (7th Cir. 2011)) (“It is well

established in our precedents that ‘skeletal’ arguments may be properly treated as waived”).

        Both fail as well. The extraterritoriality argument fails because Plaintiff holds Defendant

accountable for its use of Illinois residents’ identities in violation of an Illinois statute. Cf. Envt’l

Def. Fund v. Massey, 986 F.2d 528, 531 (D.C. Cir. 1993) (presumption against extraterritorial

application unapplicable when the conduct occurs within regulating jurisdiction’s borders). See

also In re Facebook Biometric Info. Privacy Litig., No. 3:15-cv-03747, 2018 WL 2197546, at *4

(N.D. Cal. May 14, 2018) (rejecting similar concerns as “not well taken” and applying Illinois

statute to Illinois users of online service). The Communications Decency Act (“CDA”), 47

U.S.C. § 230, argument fails too: Defendant is not an “online forum[] serving as ‘a mere passive

conduit for disseminating [actionable] statements.” Lukis, 454 F. Supp. 3d at 763 (quoting Huon

v. Denton, 841 F.3d 733, 742 (7th Cir. 2016)). Rather, it is “alleged to have actively compiled

and collated, from several sources, information regarding” Plaintiff and others. Lukis, 454 F.

Supp. 3d at 763 (rejecting CDA argument); accord Kolebuck-Utz, 2021 WL 1575219, at *3. And

here, Defendant, not a third party, created the free preview advertisements. Chi. Lawyers’ Comm.

For Civil Rts. Under Law, Inc. v. Craigslist, Inc., 519 F.3d 666, 671 (7th Cir. 2008) (CDA does

not apply where a defendant is responsible for creation of allegedly unlawful content).5

IV.     CONCLUSION

        For all the reasons discussed here, the Motion should be denied.



5
        Callahan v. Ancestry.com Inc. does not compel a different result because, there, the online
advertisements were created from information (old yearbooks) provided by third parties. No. 20-cv-
08437, 2021 WL 2433893, at *5 (N.D. Cal. June 15, 2021). But here, no third party “provided”
Defendant with anything; rather, as in Lukis, Defendant allegedly “compiled and collated [information]
from several sources” itself and, in so doing, actively created the content on its website, Lukis, 454 F.
Supp. 3d at 763, rather than simply “add[ing] functionality” to what others had provided to it, Callahan v.
Ancestry.com Inc., No. 20-CV-08437-LB, 2021 WL 783524, at *6 (N.D. Cal. Mar. 1, 2021).


                                                    15
                      Respectfully Submitted,

                      JESSICA LEVING SIEGEL, individually and on
                      behalf of all others similarly situated,

Dated: July 2, 2021   By: /s/Benjamin Thomassen
                              One of Plaintiff’s Attorneys


                      Benjamin H. Richman
                      brichman@edelson.com
                      Ari J. Scharg
                      ascharg@edelson.com
                      Benjamin S. Thomassen
                      bthomassen@edelson.com
                      Albert J. Plawinski
                      aplawinski@edelson.com
                      EDELSON PC
                      350 North LaSalle Street, 14th Floor
                      Chicago, Illinois 60654
                      Tel: 312.589.6370
                      Fax: 312.589.6378

                      Attorneys for Plaintiff and the Class




                        16
